Citation Nr: 0524460
Decision Date: 04/20/05	Archive Date: 09/19/05

DOCKET NO. 00-00 066                        DATE APR 20 2005


On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for service connection for dysthymic disorder (claimed as depression and anxiety) secondary to service-connected disabilities, and, if so, whether service connection is warranted for this condition.	.

2. Entitlement to an increased rating for hallux valgus of the right foot, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for hallux valgus of the left foot, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for a chronic right thumb sprain with degenerative joint disease, currently evaluated as 10 percent disabling.

5. Entitlement to service connection for degenerative discopathy, lumbar radiculopathy, and arthritic spurring of the lumbar spine, on a direct basis or secondary to bilateral hallux valgus.


6. Entitlement to service connection for vertigo.

7. Entitlement to a total disability evaluation based on individual unemployability.

8. Entitlement to compensation under 38 U.S.C. 1151 for impotence (claimed as secondary to VA prescribed medication.)

9. Whether new and material evidence has been presented to reopen a claim for service connection for insomnia secondary to service-connected disabilities.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from October 1958 to July 1960 and from October 1961 to August 1962.

This appeal arises from a May 1999 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans' Affairs which continued a 10 percent disability rating for hallux valgus of the right and left foot;

-2


denied a claim for service connection for a back condition secondary to hallux valgus of the feet; denied a claim for service connection for a chronic thumb sprain with degenerative joint disease; and denied a claim for compensation under 38 U.S.C.A. § 1151 for impotence (claimed as secondary to VA prescribed medications.) In addition, this appeal arises from a February 2000 decision by the RO denying a claim for service connection for vertigo. Finally, this appeal arises from an August 2003 RO decision which determined that new and material evidence had not been submitted sufficient to reopen claims for service connection for dysthymic disorder (claimed as depression and anxiety) and insomnia secondary to the veteran's service-connected disabilities.

It is noted that the veteran filed claims for entitlement to service connection for depression, anxiety, and insomnia as secondary to his service-connected disabilities in May 2000. In January 2001, the veteran also filed a claim for entitlement to a total disability evaluation based on individual unemployability. These claims were denied by a rating decision dated September 10, 2001 and the veteran was notified on September 12, 2001. On September 24, 2001, the veteran filed a notice of disagreement (NOD).

The regulations state that after an NOD is filed, a statement of the case (SOC) is to be prepared unless the benefit being sought is granted in full. 38 U.S.C.A. § 7105(d) (1) (West 2002). The SOC is to be forwarded to the appellant at his most recent address of record, with a copy provided to the representative. 38 C.F.R. § 19.30(a) (2004). Thereafter, a claimant must file the substantive appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).

The RO issued a statement of the case on September 24, 2002 with an enclosed VA Form 9 in order to afford the veteran the opportunity to perfect his appeal, ifhe so desired. See 38 U.S.C.A. § 7105(d)(1) (West 2002). The cover letter to the SOC advised the veteran to the following:

- 3 


The enclosed "Statement of the Case" is our response to your "Notice of Disagreement" with our decision in your case. It lets you know how we reached our decision and will help you decide whether to continue your appeal to the Board of Veterans' Appeals.

If you decide to continue your appeal, you will need to file a formal appeal. You can do that by completing and filing the enclosed VA Form 9, Appeal to Board of Veterans' Appeals. Please read the instructions that come with the VA Form 9 very carefully. They tell you what you need to do, and how much time you have to do it, if you want to continue your appeal. They also tell you about how to get assistance, about your hearing rights, and about a number of other important things.

Please let us know if you have any questions, or if you did not receive a copy of VA Form 9 with this mailing.

(emphasis original).

The veteran submitted a substantive appeal on March 24,2003. Thus, the veteran's substantive appeal was not timely. That is, he had until November 24, 2002, to file his appeal, and it was received well after that date.

In May 2003, the veteran was informed that his appeal had not been perfected. On May 14,2003, the veteran filed a notice of disagreement with that letter. In December 2003, the RO issued a statement of the case for the issue of whether a timely substantive appeal was filed following the September 10,2001, notification by the RO of the decision to deny claims of entitlement to service connection for dysthymic disorder and insomnia secondary to service-connected disabilities and entitlement to an evaluation of total disability based on individual unemployability. The veteran did not submit a substantive appeal in response to the December 2003

-4


soc. Therefore, the decision became final. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2004).

Although the veteran's March 24, 2003 was untimely as a substantive appeal, it was accepted as a claim to reopen the claims for service connection for a dysthymic disorder and insomnia, as well as entitlement to a total disability evaluation based on individual unemployability. On August 15, 2003, the veteran was notified of an RO decision to deny his claims to reopen the issues of service connection for dysthymic disorder (claimed as depression and anxiety) and insomnia as secondary to his service-connected disabilities, as well as the claim for a total disability evaluation based on individual unemployability. The veteran filed a notice of disagreement on August 25, 2003 and received a statement of the case on May 12, 2004. On May 24, 2004, the veteran submitted a substantive appeal. Therefore, the issue of whether new and material evidence has been submitted to reopen claims for dysthymic disorder and insomnia secondary to service-connected disabilities is on appeal before the Board. In addition, the Board will consider the veteran's claim for a total disability evaluation based on individual unemployability as a new claim when all development for other issues is completed.

Finally, in October 2004, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.

The issues of increased rating for hallux valgus of the right foot; increased rating for hallux valgus of the left foot; increased rating for a chronic right thumb sprain with degenerative joint disease; entitlement to service connection for degenerative discopathy, lumbar radiculopathy, and arthritic spurring of the lumbar spine; entitlement to service connection for vertigo; entitlement to compensation under 38 U.S.C. 1151 for impotence; entitlement to a total disability evaluation based on individual unemployability; and whether new and material evidence has been presented to reopen a claim for service connection for insomnia secondary to service-connected disabilities are addressed in the REMAND portion of the decision below.

- 5 


FINDINGS OF FACT

1. In an unappealed decision dated September 10, 2001, the RO denied the veteran's claim of entitlement to service connection for depression and anxiety secondary to service-connected disabilities.

2. The veteran was notified of the decision by letter dated September 12, 2001 and he was notified of his rights to appeal that decision within one year; an appeal was not perfected.

3. Evidence received since the RO's September 2001 decision, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the veteran's claim.

CONCLUSIONS OF LAW

1. The RO's September 2001 decision, which denied the veteran's claim for entitlement to depression and anxiety secondary to service-connected disabilities, became final. 38 U.S.C.A. § 7104(b) (West 2002).

2. New and material evidence has been received since the RO's September 2001 decision denying the veteran's claim; thus the claim for service connection for depression and anxiety secondary to service-connected disabilities is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened upon presentation of new and material evidence. See 38 U.S.C.A. § 5108. The Board has an obligation to make an independent

- 6


determination of its jurisdiction regardless of findings or actions by the RO. Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), affd, 83 F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when presented with a claim to reopen a previously finally denied claim, VA must determine if new and material evidence has been submitted. 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2004). This regulation as cited applies only to claims to reopen a finally decided claim received on or after August 29, 2001. The appellant's request to reopen his claim of entitlement to service connection for depression and anxiety secondary to service-connected disabilities was submitted in March 2003 and, therefore, the cited version of the regulation applies.

The most recent and final denial of this claim was the RO's deCision dated September 10, 2001. The Board hereby incorporates, by reference, the discussion in the Introduction above as to the finality of that decision. That is, after September 2002 SOC, an appeal was not perfected within 60 days. The substantive appeal was not received until March 24, 2003. An appeal was also not perfected in response to the December 2003 SOC that determined the March 2003 appeal was not timely. Therefore, the September 2001 rating decision remains final, and the Board must determine if new and material evidence has been submitted since the RO's September 2001 decision. See 38 U.S.C.A. § 5108. When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The RO denied the veteran's claim for service connection for depression and/or anxiety secondary to service-connected disabilities because there was no evidence that the veteran's depression and anxiety were related to his service-connected disabilities.

- 7


The evidence in the claims file since the September 2001 decision includes a March 2003 letter from an Advanced Practice Nurse who had been treating the veteran at the North Little Rock VA Mental Health Clinic. She wrote, "I cannot say that hearing impairments cause [the veteran's] depression. However, I do believe hearing deficits are a significant factor affecting his social and interpersonal interactions, and the result is social isolation, which contributes to depression." The Board finds that this opinion relates to an unestablished fact necessary to substantiate the claim, that this evidence is probative of the issue at hand, and raises at least a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

II. VCAA

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6,2000) (per curium order)(holding that VA cannot assist in the development of a claim that is not well grounded). The law also included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

Because the Board has granted the veteran's claim to reopen, a detailed discussion of whether VA has complied with the VCAA is unnecessary at this time. The Board is conducting further evidentiary development into the now-reopened claim for entitlement to service connection for depression and anxiety secondary to service-connected disabilities, and a thorough discussion of the application of the VCAA in this case will be included in a subsequent decision.

- 8


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for dysthymic disorder (claimed as depression and anxiety) secondary to service-connected disabilities is reopened.

REMAND

The determination has been made that additional development is necessary in the current appeal.

First, it does not appear that the veteran has received adequate notice of the VCAA and VA's duty to assist with respect to the issues on appeal. For example, in October 2002, the veteran received VCAA notices for his claims for service connection for vertigo and for the lumbar spine, but neither of these notices adequately informed him of VA's duty to assist him in obtaining evidence. The veteran was not provided with VCAA notice for any of his increased rating claims or the section 1151 claim. Therefore, to ensure he has been fully apprised of the VCAA, the RO must provide him notice on all these claims.

Second, the most recent VA medical records in the veteran's claims file are from February 2001. The veteran has testified that he received more recent VA treatment. Records of such treatment are relevant to his claim and should be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). The veteran also appears to have outstanding private medical treatment records which should be obtained, if possible.

Third, the veteran was provided with a VA examination of the feet and thumb in August 2002. However, there is no evidence that the examiner had the opportunity to review the veteran's claims file. To ensure a thorough examination and evaluation, the veteran's disability must be viewed in relation to its history. 38

- 9


C.F.R. § 4.1 (2004). Therefore, the Board finds that the veteran should undergo another VA examination to determine the current severity of these disabilities.

Fourth, the veteran was also provided with a VA mental examination for depression/anxiety and insomnia secondary to his service-connected disabilities. The examiner diagnosed the veteran with dysthymic disorder and concluded, "In today's examination, I did not find sufficient evidence that the veteran's depression was secondary to his service-connected conditions." The examination was inadequate to address whether the veteran's depression/anxiety could be service connected as secondary to service-connected disabilities. Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en bane), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991). Where proximate causation of the underlying non service-connected disability is not shown, secondary service connection may still be established for disability resulting from aggravation of a non service-connected disability by a service-connected disability or disabilities. See Allen, supra. While the examiner opined that the veteran's dysthymic disorder was not caused by his service-connected disabilities, it is not clear whether the veteran's depression and/or anxiety had been aggravated by his service-connected disabilities. Therefore, the veteran should be scheduled for another examination.

Finally, the veteran underwent examinations of the back, and examiners were asked to determine whether it was as likely as not that the veteran has a current back condition secondary to his bilateral hallux valgus. The examiners did not find such a nexus. However, the veteran's service medical records show that he complained of back pain in service. In addition, letters from the veteran's private treating physicians, dated November 2002 and March 2003, offer the opinion that the veteran's current back disability is directly connected to his active service as a paratrooper. The RO has never considered a direct service-connection claim for the

- 10


veteran's back condition. VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim, whether asserted by the claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 69,76 (1995) (claim documents must be read in a liberal manner so as to identify and carry out the required adjudication of all claims that are reasonably raised by the evidence of record whether or not formally. claimed in a VA application). Because the evidence in this case reasonably raises a claim for direct service connection for the veteran's back disability, the RO should consider this claim and develop as necessary.

Accordingly, the Board has no alternative but to defer further appellate consideration and this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following actions:

1. Provide the veteran all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No.1 06-475 for each issue on appeal. The RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act are fully complied with and satisfied, with specific notice as to the service connection (direct and secondary). increased rating. section 1151. new and material. and TDIU claims on appeal. See 38 V.S.C. § 5103A (West 2002); 38 C.F.R § 3.159(c) (2004). The RO should also ensure compliance with VA's obligations under the VCAA as interpreted by Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As part of this notice, ask the veteran to identify all outstanding private medical treatment records and complete authorization forms in order for the RO to obtain such records.

- 11 


2. The RO should contact the VAMC in Little Rock, Arkansas, and request records of the veteran's treatment at that facility from February 2001 until the present. The RO should also request all private treatment records for which the veteran completes authorization forms.

3. After obtaining as much private and VA medical evidence as is available, the veteran should be provided with VA examinations for the purpose of determining the current nature and severity of his thumb and bilateral hallux valgus disabilities. The claims folder must be made available to the examiner for review. Such review should be indicated on the examination report. The examiner should fully describe any weakened movement, excess fatigability, and incoordination present. Determinations on whether the veteran exhibits pain with use of the thumb or feet should be noted and described. Additional limitation of motion during flare-ups and following repetitive use should also be noted. If feasible, the determinations concerning pain, weakness, fatigability and incoordination should be portrayed in terms of the degree of additional range of motion loss. If such a determination is not feasible, this should be stated for the record and the reasons provided. For the thumb, the examiner should also note whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. All indicated tests and x-ray examinations should be conducted.

- 12


4. After obtaining as much private and VA medical evidence as is available, the RO should then make arrangements to have the veteran undergo a VA mental examination in order to ascertain the etiology of his dysthymic disorder or depression/anxiety. The examiner should render an opinion for the record as to whether it is at least as likely as not (i.e. at least 50 percent probability or more) that any current mental disability was incurred or aggravated in service or whether it was incurred or aggravated due to any of his service-connected disabilities. All indicated tests should be conducted. The examiner should provide the rationale for the opinion. The claims folder must be made available to the examiner for review. Such review should be indicated in the examination report.

5. After obtaining as much private and VA medical evidence as is available, the RO should then make arrangements to have the veteran undergo a VA back examination in order to ascertain the etiology of his degenerative discopathy, lumbar radiculopathy, and arthritic spurring of the lumbar spine. The examiner should render an opinion for the record as to whether it is at least as likely as not (i.e. at least 50 percent probability or more) that any current back disability was incurred or aggravated in service. All indicated tests should be conducted. The examiner should provide the rationale for the opinion. The claims folder must be made available to the examiner for review. Such review should be indicated in the examination report.

- 13 


6. After ensuring the examination reports are complete and address all questions, the RO should then readjudicate the issues on appeal. If the determinations remain unfavorable to the veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits. The veteran should be given an opportunity to respond to the SSOC. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

- 14 



